PER CURIAM:
Thomas T. Scambos, Jr., seeks to appeal the district court’s order amending a previous order, directing that Scambos be given notice that he had to file written objections to a magistrate judge’s recommendation, and denying Scambos’ motion to amend a transcript. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Scambos seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we grant the Government’s motion to dismiss the appeal for lack of jurisdiction and deny the Government’s motion to extend the time to file an informal response brief as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.